09-2265-ag
         Chen v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A099 670 399
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of April, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                       Circuit Judges.
12       _______________________________________
13
14       JINFHENG CHEN,
15                Petitioner,
16
17                        v.                                    09-2265-ag
18                                                              NAC
19       ERIC H. HOLDER, Jr., U.S. ATTORNEY
20       GENERAL,
21                Respondent.
22       _______________________________________
23
24       FOR PETITIONER:                Richard Tarzia, Belle Mead, New
25                                      Jersey.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General, Stephen J. Flynn, Assistant
29                                      Director, Imran R. Zaidi, Trial
30                                      Attorney, Office of Immigration
31                                      Litigation, Civil Division, United
32                                      States Department of Justice,
33                                      Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Petitioner Jinfheng Chen, a native and citizen of the

6    People’s Republic of China, seeks review of a May 4, 2009,

7    order of the BIA affirming the October 10, 2007, decision of

8    Immigration Judge (“IJ”) Joanna Miller Bukszpan, denying his

9    application for asylum and withholding of removal.       In re

10   Jinfheng Chen, No. A099 670 399 (B.I.A. May 4, 2009), aff’g

11   No. A099 670 399 (Immig. Ct. N.Y. City Oct. 10, 2007).       We

12   assume the parties’ familiarity with the underlying facts

13   and procedural history of the case.

14       Under the circumstances of this case, we review both the

15   BIA’s and IJ’s opinions.   See Jigme Wangchuck v. DHS, 448

16   F.3d 524, 528 (2d Cir. 2006).       The applicable standards of

17   review are well-established.    See 8 U.S.C. § 1252(b)(4)(B);

18   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

19       Chen does not challenge the agency’s finding that his

20   claim based on his wife’s sterilization was foreclosed by

21   this Court’s holding in Shi Liang Lin v. U.S. Dep’t of

22   Justice, 494 F.3d 296 (2d Cir. 2007).       With regard to his


                                     2
1    economic persecution claim, the agency did not err in

2    finding that Chen failed to establish his eligibility for

3    relief.   We have held that to present a cognizable claim of

4    economic persecution, “an asylum applicant must offer some

5    proof that he suffered a deliberate imposition of

6    substantial economic disadvantage.”     Guan Shan Liao v. U.S.

7    Dep’t of Justice, 293 F.3d 61, 69-70 (2d Cir. 2002)

8    (quotation marks omitted).   As the IJ found, Chen failed to

9    show that the imposition of a 12,000 RMB fine rose to the

10   level of persecution.   In other words, Chen did not show

11   that “[t]he economic difficulties [he faced are] above and

12   beyond those generally shared by others in the country of

13   origin and involve noticeably more than mere loss of social

14   advantages or physical comforts.”     See Matter of T-Z-, 24 I.

15   & N. Dec. 163, 170-73 (BIA 2007).     We decline to consider

16   Chen’s unexhausted assertion that the IJ erred in her

17   factual findings regarding the fine.     See Lin Zhong v. U.S.

18   Dep’t of Justice, 480 F.3d 104, 124 (2d Cir. 2007).     Even if

19   we had addressed these arguments, they would not change the

20   outcome here.   Whatever errors there may have been in its

21   findings, the agency’s determination that Chen failed to

22   show past persecution or a well-founded fear of future


                                    3
1    persecution is supported by the record.   See Manzur v. U.S.

2    Dep't of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

3        Because Chen was unable to show the objective likelihood

4    of persecution needed to make out an asylum claim, he was

5    necessarily unable to meet the higher standard required to

6    succeed on a claim for withholding of removal.   See Paul v.

7    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS,

8    947 F.2d 660, 665 (2d Cir. 1991).

9        For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot. Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).
17
18                                 FOR THE COURT:
19                                 Catherine O’Hagan Wolfe, Clerk
20




                                    4